Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146968 & (17)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 146968
                                                                   COA: 314537
                                                                   Kent CC: 12-006429-FC
  JAMAL BOWMAN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 7, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2013                        _________________________________________
         p0520                                                                Clerk